DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a method for feeding back measurement results in joint indications of channel quality indicators associated with rank indicators based on measurement on reference signals received via sidelink communication from a transmitting device. A receiving device receives configuration information with an indication of a table providing mappings between the joint indications and channel quality indicators associated with rank indicators and transmits the joint indications after measurements to the transmitting device.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communication at a receiving device, comprising: 
receiving, via sidelink communications from a transmitting device, one or more reference signals for determination of at least a rank indicator and a channel quality indicator at the receiving device; 
receiving configuration information that comprises an indication of a first table of a plurality of available tables, the first table providing mappings between joint indications and channel quality indicators associated with rank indicators; 
identifying, based at least in part on one or more measurements of the one or more reference signals and the received configuration information, a joint indication that maps to a combination of at least the determined rank indicator and the determined channel quality indicator of the receiving device; and 
transmitting, via the sidelink communications, the joint indication to the transmitting device.

Regarding claims 9, 17 and 25, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-3, 5-8, 10-16, 18-19, 21-24 and 26-30, these claims depend from one of claims 1, 9, 17 and 25 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/HARRY H KIM/           Primary Examiner, Art Unit 2411